REJOINDER

Claims 1, 3 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, and 9-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Hui C. Wauters on 5/25/2022.
The application has been amended as follows: 
The claims:
1. (currently amended):   A lightweight sandwich steel sheet comprising a polyamide, comprising:
a plastic intermediate layer; and
steel sheets disposed above and below the plastic intermediate layer,
wherein the plastic intermediate layer is a porous layer including the polyamide, wherein the polyamide is a long chain polyamide and the long chain polyamide has a powder diameter of 30 μm to 100 μm, 
the plastic intermediate layer comprises a network of the long chain polyamide powders bonded to each other, and a plurality of pores uniformly distributed in the network, and 
the plastic intermediate layer comprises 2 parts by weight to 10 parts by weight of a foaming agent based on 100 parts by weight of the long chain polyamide.
2. (canceled)
3. (currently amended): The lightweight sandwich steel sheet of claim 1, wherein the long chain polyamide is at least one selected from polyamide 11, polyamide 12, polyamide 1212, polyamide 1010, polyamide 1012, polyamide 610, polyamide 612, polyamide 9T, and polyamide 10T 
4. (canceled)
5. (canceled)
6. (previously presented):  The lightweight sandwich steel sheet of claim 1, wherein the foaming agent has a particle diameter of 10 μm to 100 μm. 
7. (currently amended):   A method for manufacturing the lightweight sandwich steel sheet according to claim 1, the method comprising:
(a) preparing a long chain polyamide powder through an anionic polymerization reaction, in the presence of a mineral spirit solvent, on a mixture prepared by mixing laurolactam (LL), and based on 100 parts by weight of the laurolactam, 0.01 parts by weight to 20 parts by weight of an alkali metal as an initiator, 0.3 parts by weight to 10 parts by weight of a molecular weight controller, 0.01 parts by weight to 5 parts by weight of silica as a nucleating agent, 0.002 parts by weight to 10 parts by weight of octadecyl isocyanate as an activator, and 0.001 parts by weight to 1 part by weight of carbon dioxide as a coactivator;
(b) preparing a mixture of a plastic intermediate layer by uniformly mixing 2 parts by weight to 10 parts by weight of a foaming agent based on 100 parts by weight of the long chain polyamide; and
(c) laminating the mixture to 1 to 3 times the thickness of a steel sheet and manufacturing a sandwich steel sheet through hot press at a temperature of 180°C to 250°C, 
wherein, in the step (a), the long chain polyamide has a particle diameter of 30 μm to 100 μm, and 
the plastic intermediate layer comprises a network of the long chain polyamide powders bonded to each other, and a plurality of pores uniformly distributed in the network.
8. (canceled)
9. (currently amended): The method of claim 7, wherein, in the step (a), the long chain polyamide is at least one selected from polyamide 11, polyamide 12, polyamide 1212, polyamide 1010, polyamide 1012, polyamide 610, polyamide 612, polyamide 9T, and polyamide 10T 
10. (original): The method of claim 7, wherein, in the step (a), the alkali metal comprises at least one selected from the group consisting of metal hydride, metal hydroxide, and metal alkoxide.
11. (original): The method of claim 7, wherein, in the step (b), the foaming agent comprises at least one selected from the group consisting of azodicarbonamide, N,N-dinitroso pentamethylene tetramine, and hydrazodicarbonamide.
12. (original): The method of claim 7, wherein, in the step (b), the foaming agent has a particle diameter of 10 μm to 100 μm.
13. (original): The method of claim 7, wherein the step (c) comprises foaming the foaming agent at a temperature of 180°C to 250°C for 10 seconds to 5 minutes to form a porous plastic intermediate layer.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are as follows: 
  	US 2010/0040902 to Mizrahi (hereinafter “Mizrahi”), 
	US 2007/0166526 to Myard et al. (hereinafter “Myard”), and 
US 2014/0163139 to Wang et al. (hereinafter “Wang”).  
Mizrahi discloses a lightweight composite material comprising a polymeric layer and a steel sheet provided on each surface of the polymeric layer (abstract and paragraph 91).  The polymeric layer comprises a continuous phase of a polymeric matrix and a reinforcing filler dispersed in the continuous phase of the polymeric matrix (paragraph 72 and figures 1A, 1B and 3C).  The polymeric matrix comprises nylon 11, nylon 12, nylon 610, or nylon 612 (paragraph 64).  The polymeric layer further includes a foaming agent to generate pores within the polymeric layer (paragraph 57).  
Mizrahi fails to disclose a polymer layer comprising a network of long chain polyamide powders bonded to each other, let alone a plurality of pores uniformly distributed in the network.  
Myard discloses a sandwich structure comprising a polyamide foam layer disposed between first and second steel sheets (abstract, and paragraphs 7-13).  The polyamide foam layer is obtained by incorporating a blowing agent in a polyamide resin which is in the molten state (paragraph 24).  The polyamide comprises PA 610, PA 612, PA 11, or PA 12 and each of which corresponding to the claimed long chain polyamide (paragraph 20).  
Like Mizrahi, Myard fails to disclose a polyamide foam layer comprising a network of long chain polyamide powders bonded to each other, and a plurality of pores uniformly distributed in the network.  
Wang discloses a pre-impregnated composite material comprising a mixture of polyamide 12 and polyamide 11 particles, and each of which having a particle size of from 5 to 60 microns (abstract, and paragraph 35). 
The combined teachings of Mizrahi and Wang fail to suggest a lightweight composite material where a polymeric layer comprises a network of long chain polyamide powders bonded to each other, and a plurality of pores uniformly distributed in the network.  
Similarly, the combined teachings of Myard and Wang fail to suggest a sandwich structure where a polyamide foam layer comprises a network of long chain polyamide powders bonded to each other, and a plurality of pores uniformly distributed in the network.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a lightweight sandwich steel sheet with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788